Citation Nr: 9921498	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for service 
connected scar, residual laceration of the right leg, currently 
evaluated as zero percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to December 
1947.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 1997, the veteran and his brother 
testified at a hearing before a hearing officer of the RO.

This matter was previously before the Board in March 1998 and at 
which time the case was Remanded to the RO for additional 
development.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The scar, a residual of a laceration to the right leg is 
healed, without tenderness, invagination or scarring.


CONCLUSION OF LAW

The schedular criteria for scar, residual of a laceration to the 
right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4 Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to an increased rating evaluation for a scar, 
residual laceration of the right leg is well grounded, in that he 
has presented a plausible claim. 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim. Upon a review 
of the records, it is the opinion of the Board that all evidence 
necessary for adjudication of his claim has been obtained.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.41, 4.42 (1998), 
the regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran contends, in essence, that his scar, residual 
laceration of the right leg is more disabling than reflected by 
his current evaluation.  He asserts that he experiences constant 
pain and cramping, and that he has difficulty walking.  
Additionally, he asserts that he must take daily medication to 
alleviate the pain.  Accordingly, he contends that an increased 
rating is warranted.

A review of the service medical records reflects that the veteran 
was treated for a laceration to the left leg.  In November 1980, 
the RO granted service connection for a laceration to the right 
leg and assigned a noncompensable rating, which has been in 
effect since that time.  

On file are private medical records showing intermittent 
treatment for various disorders from 1955 to1995.  The veteran 
underwent a VA compensation examination in August 1996.  The 
clinical history reflects that in 1945 his right leg was struck 
by a toe rope resulting in a laceration.  The wound was sutured 
and healed within three months.  He had no complaints until a 
bout 8 years ago, when he started to have sharp pains on the 
distal leg over the scar tissue after walking.  This occurred in 
the early morning.  Lately, it occurred also at nighttime at 
rest.  He also indicated that his ankles were weak, that he could 
not stand longer than 30 to 40 minutes, and that his hip joint 
hurt after walking.  

The examination showed that he was ambulatory, that his gait was 
normal and that he walked without assistance.  Circumference of 
the right distal leg was noted to be smaller than the left by 1.5 
cm.  There was a faint, slightly depressed, hyperpigmented oval 
shaped area on the distal leg on the medial aspect measuring 5x6 
cm.  There was also a faint scar on the anterior aspect of the 
right ankle.  There was no keloid formation, herniation, 
inflammation, swelling or ulceration.  There was a slight 
depression of the scar.  The skin was warm, and there was no 
hair.  Dorsalis pedal pulses were not palpable and posterial 
tibial was plus one.  There was no tenderness or pain on 
palpation of the scar.  There was diminished sensation to pin and 
light touch on both feet.  The ankle dorsiflexion of the right 
extremity was zero to 10, with plantar flexion of zero to 20, 
though the examiner noted a possible voluntary restriction.  X-
rays demonstrated that the bony structures were intact.  The 
diagnosis was old scar of the right distal leg.  

In his testimony at the hearing in July 1997, the veteran 
expressed dissatisfaction with his VA examination.  He asserted 
that the examiner set forth that he had a normal gait without 
observation.  He also stated that she did not check his leg to 
determine whether it was painful.  Additionally, he indicated 
that he had a difficult time understanding and communicating with 
the examiner.  The veteran's brother testified that he has a 
pronounced limp in his right leg and that he complains constantly 
of pain.

A VA examination was conducted in May 1998.  The examiner 
indicated that he reviewed the veteran's claims folder in 
conjunction with the examination.  The veteran reported a history 
of a laceration of the distal third of his right leg from a fleet 
tug injury during his period of service.  He was struck by a 
cable.  He also reported banging the medial aspect of the right 
ankle.  The veteran had the laceration repaired, but the right 
ankle injury was never addressed.  The veteran reported that 
currently, he experienced a throbbing pain in the medial aspect 
of the right ankle, a dull pain in the right leg, and an 
"electric shock" pain in his calf.  He indicated that the calf 
fatigued with activities like walking.  He also indicated that he 
now had a bad right knee and hip, and pain across his lower back, 
which had been intermittent for the last 15 years.  

The veteran's medical history showed that he has had non-insulin-
dependent diabetes mellitus for eight to nine years.  He also had 
a history of a blood clot behind the left knee on two occasions 
and a pulmonary embolus.  The veteran also indicated that he is 
hypertensive on medication.

The examination revealed that the veteran walked into the 
examining room with an antalgic limp on the right more so than 
the left.  He had an atrophy of the entire right lower extremity, 
which he and his brother stated he had since his discharge from 
service.  His leg lengths were equal at 95 cm from the anterior 
superior iliac spine to the medial malleoli.   There was an ovoid 
area of increased pigmentation which was faint, measuring 4x5 cm 
on the medial aspect of the right leg.  There was also a healed 
laceration of 4 cm length, 13 cm proximal to the medial 
malleolus.  This was in conjunction with the ovoid pigmentation 
increase.  There was no tenderness, invagination or scarring of 
the healed laceration to the muscle.  There did not appear to be 
any muscle dysfunction.

Examination of the ankle showed that alignment was satisfactory.  
There were 10 degrees of dorsiflexion and 30 degrees of plantar 
flexion with associated pain in both ankles.  The veteran 
peripheral pulses were not palpable but using a Doppler, he did 
have a good right posterior tibial pulse and a good left dorsalis 
pedis pulse.  His toes were cool and shiny, and he was unable to 
toe raise, but heel raises were satisfactory.  His Trendelenburg 
test was satisfactory, but he tended to fall with standing on his 
right leg alone.  Measuring his lower extremities showed that his 
thigh circumference 10 cm from the medial femoral epicondyle, on 
the right was 38 cm and the left was 40 cm.  His calf 
circumference 10 cm from the tibial tubercle was 30 cm on the 
right and 32 cm on the left.  X-ray of the veteran's right leg 
showed no bony abnormality.

The examiner indicated that the veteran's laceration and 
pigmentary changes were attributable to the injury from the tow 
cable.  The examiner also noted that his history of also injuring 
his right ankle at the time certainly is compatible with the 
injury as the veteran described it, although the claims folder 
did not contain any information pertinent to this.  The veteran 
was a diabetic.  He had some peripheral neuropathy in that he had 
diminished sensation to pinprick and light touch of both ankles, 
particularly the distal third of his legs, medial ankles, and 
dorsum of his feet.  There was good pinprick sensation on the 
lateral aspect of both feet.

The examiner concluded that some of the symptomatology, such as 
poor circulation and neuropathy was attributable to his diabetes.  
He had difficulty explaining the atrophy of the entire right 
lower extremity, since the veteran said he was ambulatory four 
days after the laceration, but he indicated that through the 
years, he protected his right leg because of the pain and 
swelling of his right ankle.

The VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service connected disabilities.  
See 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (1998).  The veteran has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1998). 
Pursuant to this Code, scars are rated based upon the limitation 
of function of the affected part.  Scars, which are superficial 
and poorly nourished, which repeatedly ulcerate, warrant a 10 
percent rating under Diagnostic Code 7803.  Scars, which are 
superficial and tender and painful on objective demonstration, 
warrant a 10 percent rating pursuant to Diagnostic Code 7804.

The Board has reviewed all the evidence of record, including the 
statements advanced by the veteran.  The recent VA examination 
showed that the scar on the right leg was healed, without 
tenderness, effusion or invagination.  The examiner found no 
functional impairment relative to the scar.  The examiner 
established that some of the symptomatology, such as poor 
circulation and neuropathy was attributable to the veteran's 
Diabetes.  He also opined that it was difficult to explain the 
atrophy of the entire right lower extremity, since the veteran 
was ambulatory four days after the laceration.  The Accordingly, 
it is the Board's judgment that an increased rating is not 
warranted.

The Board finds that the clinical data, which has been assembled 
in connection with the veteran's claim, particularly the recent 
VA examination, adequately portrays the extent of functional 
impairment attributable to the veteran's scar of the right leg 
disability pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In rendering this 
determination, the Board has considered all pertinent aspects of 
38 C.F.R. Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, no potentially 
applicable provision provides a basis for a compensable rating 


ORDER

Entitlement to an increased (compensable) evaluation for service 
connected scar, residual of a laceration of the right leg, is 
denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

